Case 5:21-cv-00006-TTC-RSB Document 29 Filed 06/08/21 Page 1 of 2 Pageid#: 211




                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
                                           Harrisonburg Division


      ASHLEY ADAMS,                                    )
                                                       )
             Plaintiff                                 )
                                                       )
      v.                                               )                 Civil Action No. 5:21-cv-6
                                                       )
      ROCKINGHAM COUNTY,                               )
                                                       )
             Defendant                                 )



                            CERTIFICATE REGARDING DISCOVERY
             Defendant Rockingham County, by counsel, hereby certifies that on June 8, 2021,

      Defendant's Rule 26(a)(1) Disclosures was sent by first-class mail and email to counsel of record,

      as listed in the Certificate of Service below.


                                                       ROCKINGHAM COUNTY,

                                                       By counsel


      By:           /s/ Rosalie Pemberton Fessier
             Rosalie Pemberton Fessier
             VSB # 39030
             Mandi Montgomery Smith
             VSB # 68668
             Brittany E. Shipley
             VSB # 93767
             Attorneys for Defendant Rockingham County
             TimberlakeSmith
             25 North Central Avenue
             P. O. Box 108
             Staunton, VA 24402-0108
             phone: 540/885-1517
             fax:    540/885-4537
             email: rfessier@timberlakesmith.com
Case 5:21-cv-00006-TTC-RSB Document 29 Filed 06/08/21 Page 2 of 2 Pageid#: 212




                          msmith@timberlakesmith.com
                          bshipley@timberlakesmith.com


                                               CERTIFICATE OF SERVICE

             I hereby certify that on June 8, 2021, I have electronically filed this document with the
      Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
      following:

                                    Joanne Dekker, Esquire
                                    Spiggle Law Firm, PLLC - Arlington
                                    4830A 31st St., S., Suite A
                                    Arlington VA 22206


                                                               /s/ Rosalie Pemberton Fessier
                                                        Rosalie Pemberton Fessier
                                                        VSB # 39030
                                                        Mandi Montgomery Smith
                                                        VSB # 68668
                                                        Brittany E. Shipley
                                                        VSB # 93767
                                                        Attorneys for Defendant Rockingham County
                                                        TimberlakeSmith
                                                        25 North Central Avenue
                                                        P. O. Box 108
                                                        Staunton, VA 24402-0108
                                                        phone: 540/885-1517
                                                        fax:    540/885-4537
                                                        email: rfessier@timberlakesmith.com
                                                               msmith@timberlakesmith.com
                                                               bshipley@timberlakesmith.com




                                                            2

      w:\lib\tsdocs\29403\0076\00292949.docx
